per curiam:
El apelante fue acusado de atentado a la vida, y habiendo renunciado al juicio por jurado, fue juzgado por tribunal de derecho, declarado convicto de ataque para cometer homicidio y sentenciado a una pena indeterminada de dos a cinco años de presidio. Designamos a la Lie. Luz María Toro Solís para que le prestara servicios legales a los fines de la tramitación y perfeccionamiento del recurso de apelación interpuesto.
El primer error apuntado — admisión de la confesión extrajudicial prestada por el acusado sin que se estableciera previamente el corpus delicti — no fue cometido. Durante el proceso se admitió una certificación del médico sobre la na-turaleza de las lesiones que recibió la perjudicada y además, el testimonio oral de ésta sobre la forma en que ocurrieron los hechos. Luego, se ofreció la confesión sin que se levan-tara reparo alguno por la defensa en cuanto a su carácter voluntario o su admisibilidad. Tanto de la certificación alu-dida como de la declaración de la víctima surge en forma suficiente que se sufrió un daño específico y que el mismo fue ocasionado por un agente criminal. Pueblo v. Hernández, 75 D.P.R. 907 (1954).
El otro apuntamiento relacionado con la suficiencia de la prueba es claramente frívolo.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Ponce, en 22 de enero de 1962.